Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         02-MAR-2020
                                                         02:34 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MATTHEW MARTOWSKA, Petitioner,

                                 vs.

       ALVIN T. ONAKA, in his capacity as State Registrar
 and Chief of the Office of Health Status Monitoring, Department
             of Health, State of Hawai#i, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Matthew Martowska’s

petition for writ of mandamus, filed on January 31, 2020, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate a

clear and indisputable right to the requested relief, fails to

demonstrate that the respondent’s duty is so plainly prescribed

as to be free from doubt, and has alternative means to seek

relief by filing an appropriate action in the circuit court.         See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996) (with

respect to a public official, mandamus relief is available to

compel an official to perform a duty allegedly owed to an

individual only if the individual’s claim is clear and certain,

the official’s duty is ministerial and so plainly prescribed as

to be free from doubt, and no other remedy is available).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED:   Honolulu, Hawai#i, March 2, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2